DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US pub 20120238061) in combination with LIN et al. (US pub 20100015778). 
	With respect to claim 1, Fischer et al. teach a semiconductor device, comprising (see figs. 1-19, particularly fig. 5 and associated text): 
a substrate 12 having a first region (left) and a second region (middle); 
a first fin-shaped structure 20 on the first region and a second fin-shaped structure 20 on the second region, wherein each of the first fin-shaped structure and the second fin-shaped structure comprises a top portion and a bottom portion; 
a first doped layer 44 (left) around the bottom portion of the first fin-shaped structure; 
a second doped layer 44 (middle) around the bottom portion of the second fin-shaped structure; 
a first liner 46 (left) on the first doped layer; and 

Fischer et al. fail to teach forming a PMOS in the first region and NMOS in the second.
LIN et al. teach a PMOS in a first fin region and a NMOS in a second fin region. See para 0005 and associated text.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of LIN et al. into the device of Fischer et al. to allow the formation of the NMOS and PMOS devices without additional photolithography and etching steps. See para 0005.
With respect to claim 2, Fischer et al. teach a third liner 34 (left) on the top portion and the bottom portion of the first fin-shaped structure.
With respect to claim 3, Fischer et al. teach a first hard mask 36 (left) on the third liner and the first fin-shaped structure.  
	With respect to claim 4, Fischer et al. teach a fourth liner 34 (middle) on the top portion and the bottom portion of the second fin-shaped structure.  
	With respect to claim 5, Fischer et al. teach a second hard mask 36 (middle) on the fourth liner and the second fin-shaped structure.  
	With respect to claim 8, Fischer et al. teach top surfaces of the first doped layer and the first liner are coplanar.  

Allowable Subject Matter
Claims 6-7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814